PER CURIAM.
In the above entitled and numbered cause, comes the respondent, Commissioner of Internal Revenue, by his attorneys, G. A. Youngquist, Esq., Assistant Attorney General, and C. M. Charest, Esq., General Counsel, Bureau of Internal Revenue, and confesses that in the record and proceedings had before the United States Board of Tax Appeals there is reversible error, in so far as the decision of the board is based upon the view that section 278 of the Revenue Act of 1924 (43 Stat. 299) enlarges the time within which collection may be made where assessment of the tax was made prior to the effective date of the Revenue Act of 1924. Because of said error so confessed, it is ordered, adjudged, and decreed that the judgment of said United States Board of Tax Appeals in said cause he and the same is reversed, and that said cause he and it is hereby remanded to said United States Board of Tax Appeals for further proceedings.
It is further ordered that the mandate of this court issue forthwith.